DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The after-final amendments received on 10/27/2021 have been entered, considered, and an action on the merits follows.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims.
Applicant’s arguments regarding claim 1 rejection under 35 U.S.C. 103, found on pages 5-6 of the Remarks, have been considered and are persuasive. The Applicant states that teaching reference Fujimura et al. (hereinafter Fujimura; US 20110123904 A1) “does not disclose that, as a result of its first ‘pressing step’ and before the ‘second pressing step,’ ‘a recessed and projected height of the second recessed and projected shape is higher than a recessed and projected height of the first recessed and projected shape.” The examiner agrees and states while primary reference Nakagawa et al. (hereinafter Nakagawa; US 20110207018 A1) discloses recessed and projected of the second recessed and projected shape being higher than recessed and projected height of the first recessed and projected shape (figure 7 as annotated below; figure 8A, i.e. the second recessed and projected shapes (231) is higher than the first recessed and projected shapes (221, 222, 223)), but Nakagawa does not disclose the method of pressing of said recessed and projected shapes. Teaching reference Fujimura discloses two method steps of pressing (figures 3 and 6, respectively), but all recessed and projected heights are of the same, and the heights uniformly get reduced due to the crushing that occurs during the second pressing step. Therefore, Fujimura does not teach the claimed limitation “wherein, in the first pressing step, the 

Allowable Subject Matter
Claims 1, 3, and 5-7 are allowed.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 1 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“…a step of disposing the separator including a flow path forming region between a first upper die and a first lower die;
a first pressing step of pressing the separator using the first upper die and the first lower die to thereby form a first recessed and projected shape in the flow path forming region and form a second recessed and projected shape outside the flow path forming region;
a step of disposing, after the first pressing step, the separator on which the first recessed and projected shape and the second recessed and projected shape are formed between a second upper die and a second lower die; and
a second pressing step of pressing the separator using the second upper die and the second lower die to thereby crush the second recessed and projected shape,
wherein, in the first pressing step, the second recessed and projected shape is formed outside the flow path forming region so that a recessed and projected height of the second recessed and projected shape is higher than a recessed and projected height of the first recessed and projected shape to thereby prevent the separator from being drawn in.”


Nakagawa discloses a separator comprising second recessed and projected shape having a height that is higher than a height of the first recessed and projected shape (figure 8A, i.e. the second recessed and projected shapes (231) is higher than the first recessed and projected shapes (221, 222, 223)), but Nakagawa does not disclose the method of making said first and second recessed and projected shapes.

    PNG
    media_image1.png
    634
    1038
    media_image1.png
    Greyscale

Annotated Figure 7 of Nakagawa

Fujimura teaches a method of manufacturing a separator using a first pressing step and a second pressing step (figures 3 and 6, i.e. first and second pressing steps respectively), but Fujimura fails to teach pressing recessed and projected shapes that are different in height.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725